Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishi et al., US PGPUB 2007/0070221 hereinafter referenced as Nishi in view of Takeshima et al., US PGPUB 20090129703 hereinafter referenced as Takeshima and Kurihara, JP-H09139869.



1. (Canceled)

As to claim 2, Nishi discloses a method for driving a display device, comprising: performing a frame interpolation processing by detecting motion using a first image and a second image, and generating a third image (as shown in fig. 15, normally, while up-conversion processing is being executed, motion-compensation frame interpolation is performed. As stated above, the imaging blur characteristic detector 12 can detect a motion vector as the parameter value. Accordingly, the high frame rate converter 11 performs motion-compensation frame interpolation processing by using the motion vector detected by the imaging blur characteristic detector 12); and 
performing a super-resolution processing using the first image (wherein an imaging blur suppression processor 13 corrects each pixel value forming a subject frame based on at least one value corresponding to the subject frame of the parameter values representing imaging blur detected by an imaging blur characteristic detector 12). 
increasing number of pixels is one of the characteristics of super-resolution, Nishi does not explicitly disclose the super-resolution processing increases a number of pixels in an image.
However, Takeshima discloses the super-resolution processing increases a number of pixels in an image ([0044] In magnification that increases the number of pixels, as a method that can obtain an image shaper than linear interpolation, a reconstruction method of reconstructing a high-resolution image using a plurality of pieces of frame information in consideration of an image capturing process (deterioration process) pays attention to the fact that an object which appears in a frame to be converted also appears in other frames).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Nishi to further include Takeshima’s method of high-resolution application in order to display a clear image efficiently.
The combination of Nishi and Tkashima does not specifically disclose the frame interpolation processing and the super-resolution processing are performed concurrently.
However, in the same endeavor, Kurihara discloses the frame interpolation processing and the super-resolution processing are performed concurrently (as shown in fig. 1, when a high-definition television signal (MUSE signal) band-compressed by offset subsampling is input, noise removal and frame interpolation are performed simultaneously by this operation).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Nishi and Takeshima to further include Kurihara’s noise reduction circuit in order to remove signal noise to display clear image efficiently.

As to claim 5, Nishi discloses a method for driving a display device, comprising: performing a frame interpolation processing by detecting motion using a first image, and generating a second image (as shown in fig. 15, normally, while up-conversion processing is being executed, motion-compensation frame interpolation is performed. As stated above, the imaging blur characteristic detector 12 can detect a motion vector as the parameter value. Accordingly, the high frame rate converter 11 performs motion-compensation frame interpolation processing by using the motion vector detected by the imaging blur characteristic detector 12);
performing a super-resolution processing using the first image; and performing a super-resolution processing using the second image (wherein an imaging blur suppression processor 13 corrects each pixel value forming a subject frame based on at least one value corresponding to the subject frame of the parameter values representing imaging blur detected by an imaging blur characteristic detector 12).
increasing number of pixels is one of the characteristics of super-resolution, Nishi does not explicitly disclose the super-resolution processing increases a number of pixels in an image.
However, Takeshima discloses the super-resolution processing increases a number of pixels in an image ([0044] In magnification that increases the number of pixels, as a method that can obtain an image shaper than linear interpolation, a reconstruction method of reconstructing a high-resolution image using a plurality of pieces of frame information in consideration of an image capturing process (deterioration process) pays attention to the fact that an object which appears in a frame to be converted also appears in other frames).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Nishi to further include Takeshima’s method of high-resolution application in order to display a clear image efficiently.

However, in the same endeavor, Kurihara discloses the frame interpolation processing using the first image and the super- resolution processing using the first image are performed concurrently (as shown in fig. 1, when a high-definition television signal (MUSE signal) band-compressed by offset subsampling is input, noise removal and frame interpolation are performed simultaneously by this operation).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Nishi and Takeshima to further include Kurihara’s noise reduction circuit in order to remove signal noise to display clear image efficiently.

As to claim 3, the combination of Nishi, Takeshima and Kurihara discloses the method for driving a display device according to claim 2. The combination further discloses performing a super-resolution processing using the third image (Nishi, [0028] a second delay step of sequentially receiving the second image signal output as a processing result of the first delay step and for delaying the received second image signal by a second delay time corresponding to M pixels (M is an integer of one or greater including N) to output a resulting third image signal; a pixel value correcting step of correcting the pixel value of the focused pixel by using the first image signal input as a subject to be processed in the first delay step).

As to claim 4, the combination of Nishi, Takeshima and Kurihara discloses the method for driving a display device according to claim 3. The combination further discloses the super-resolution processing using the third image is performed after each of the frame interpolation processing using the first image and the second image and the super-resolution processing using the first image (Nishi, [0228] the high frame rate converter 11 performs motion-compensation frame interpolation processing by using the motion vector detected by the imaging blur characteristic detector 12).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the newly combined reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        3/10/2022